Citation Nr: 1109402	
Decision Date: 03/10/11    Archive Date: 03/24/11

DOCKET NO.  07-23 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to an effective date earlier than June 1, 2006, for restoration of compensation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel



INTRODUCTION

The appellant served on active duty from May 2001 to September 2001.
This appeal comes to the Board of Veterans' Appeals (Board) from an August 2006 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho that determined that the effective date for the restoration of the appellant's compensation previously reduced due to incarceration was June 1, 2006.

The Board notes that the rating has been 40 percent snceMay 2002.  Here, the issue involves the proper dates of payment as controlled by 38 U.S.C.A. § 5111.


FINDINGS OF FACT

The appellant did not provide notice to VA that he had been released from incarceration until May 8, 2006.


CONCLUSION OF LAW

The criteria are not met for an effective date of payment prior to June 1, 2006, for the restoration of compensation benefits previously reduced due to incarceration.  38 U.S.C.A. §§ 5111, 5301, 5313 (West 2002); 38 C.F.R. § 3.665 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  However, with regard to the claim for an earlier effective date for compensation benefits previously reduced due to incarceration, it does not involve a claim for benefits under 38 U.S.C.A. Chapter 51; rather, the claim falls under 38 U.S.C.A. Chapter 53, the VCAA is inapplicable in this case..  See Lueras v. Principi, 18 Vet. App. 435 (2004) (VCAA notice and assistance provisions do not apply to chapter 53 proceedings involving special provisions relating to benefits).  

Legal Criteria and Analysis

Under VA laws and regulations, any veteran who is incarcerated in a federal, state, or local penal institution in excess of 60 days for conviction of a felony shall not be paid compensation in excess of the amount specified in 38 C.F.R. § 3.665(d) beginning on the 61st day of incarceration.  38 C.F.R. § 3.665(a).

Under 38 C.F.R. § 3.665(i)(1), the award of such incarcerated veteran, upon release from incarceration of the veteran, shall be resumed the date of release from incarceration if VA receives notice of release within one year following release; otherwise, the award shall be resumed the date of receipt of notice of release.

The record reflects the appellant was incarcerated in March 2004.  With a scheduled release date of May [redacted], 2005.  

A December 2004 letter from the RO notified the appellant that they were proposing to reduce his compensations benefits effective May 3, 2004 as they had received notice he had been incarcerated as of March [redacted], 2004.  

The appellant was released from prison on April [redacted], 2005.

In statement dated on May 3, 2006, the appellant stated that he had been recently released from prison and wanted his compensation benefits to be restored effective April [redacted], 2005, the date of his release.  The statement was received by the RO on May 8, 2006.

In an August 2006 administrative decision, the RO determined that the appellant's compensation benefits can be restored only from June 1, 2006.  In a statement of the case (SOC) of May 2007, he was informed that his compensation benefits could only be reinstated as of June 1, 2006 because he did not notify the RO of his release from prison until May 8, 2006 which was over a year after his release.  

The appellant contends that the RO was informed of his release date via a VA Form 21-4193, Notice to Department of Veterans Affairs of Veteran or Beneficiary Incarcerated in Penal Institution, of August 2004.  The appellant contends that this was sufficient notice of his release date.  However, the Board notes that the VA Form 21-4193 was a notification of the incarceration and simply provided a projected release date.  At the time the VA Form 21-4193 was received, the appellant was still incarcerated.  A projected release date may or may not be the actual release date and the same cannot be confirmed until the appellant informed the RO of the same.  

A review of the file shows that the earliest notification of the appellant's release was not until the statement of May 8, 2006.  Prior to that date, no definitive evidence was submitted to VA of the appellant's release from prison.

In sum, the Board finds that the evidence of record establishes that VA did not receive notice of the appellant's release from prison until May 8, 2006, over a year after his actual release from incarceration.  See 38 C.F.R. § 3.665(i)(1).  Here, we further note that the effective date of payment is controlled by 38 U.S.C.A. § 5111.  In essence, although VA received notice in May, the effective date of payment shall be the first day of the next month, June, 1, 2006.  

In this case, application of the law to the facts is dispositive and the appeal must be denied because, under the law, there is no entitlement to the benefit sought.  Sabonis v. Brown, 6 Vet. App. 426 (1994).



ORDER

An effective date earlier than June 1, 2006, for the restoration of compensation benefits is denied.



____________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


